Case 2:20-cv-02641-JGB-AFM Document 22 Filed 09/02/20 Page 1 of 1 Page ID #:1289



   1

   2

   3

   4
                                                             JS-6

   5

   6

   7

   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10

  11    DAVID RANDOLPH SMITH,                  Case No. 2:20-cv-02641-JGB (AFM)
  12
                            Petitioner,
               v.                              JUDGMENT
  13

  14    MONA D. HOUSTON, Warden,
  15
                            Respondent.
  16

  17         This matter came before the Court on the Petition of DAVID RANDOLPH
  18   SMITH, for a writ of habeas corpus. Having reviewed the Petition and supporting
  19   papers, and having accepted the findings and recommendation of the United States
  20   Magistrate Judge,
  21         IT IS ORDERED AND ADJUDGED that Grounds One through Four of the
  22   Petition are dismissed with prejudice and Ground Five of the Petition is dismissed
  23   for lack of jurisdiction.
  24

  25   DATED: September 2, 2020
  26

  27
                                            _______
                                                  _____________
                                                         _    _________________
                                            ___________________________________
                                                    JESUS
                                                    JESUS G. BERNAL
                                                             BERRNAL
  28                                         UNITED
                                             UNITTED STATES DISTRICT JUDGE
